Citation Nr: 9905090	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-31 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for sinus bradycardia.

3.  Entitlement to a compensable evaluation for tinea 
versicolor.

4.  Entitlement to a compensable evaluation for the residuals 
of a ganglion cyst of the right wrist.

5.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to November 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that decision, the RO granted 
service connection for, among other disabilities, tinea 
versicolor and residuals of a ganglion cyst of the right 
wrist, and assigned each disorder a noncompensable rating, 
effective November 29, 1997.  In that same rating action, the 
RO also denied service connection for, among other disorders, 
bilateral hearing loss, sinus bradycardia, plantar warts and 
multiple callosities of the right foot.  The veteran 
expressed disagreement with each of the above determinations, 
and perfected timely appeals to the Board with respect to 
each of these determinations, with the exceptions of his 
claims for service connection for plantar warts and for 
multiple callosities of the right foot; to date, the veteran 
has not submitted a Substantive Appeal with respect to the 
denial of service connection for either plantar warts or 
multiple callosities of the right foot.  While the veteran 
may still perfect an appeal on either or both of these 
issues, they are not currently before the Board.  See 38 
C.F.R. § 20.302 (1998); 38 U.S.C.A. § 7105 (b)(2), (d)(1) 
(West 1991).

The Board's decision on the issue of entitlement to service 
connection for bilateral hearing loss and for sinus 
bradycardia is set forth below.  However, the veteran's 
claims for compensable ratings for his service-connected 
tinea versicolor and residuals of a ganglion cyst of the 
right wrist, as well as his claim of entitlement to a 10 
percent evaluation based on multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324, are addressed 
in the REMAND following the ORDER portion of the decision, 
below.





FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has hearing loss recognized as a disability for VA 
compensation purposes 

2.  There is no competent medical evidence that the veteran 
currently has a disability associated with the clinical 
finding of sinus bradycardia in or since service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for sinus bradycardia is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

However, the preliminary question to be answered is whether 
the veteran has presented evidence of a well-grounded claims.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epp, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

A.  Bilateral hearing loss

The reports of the veteran's entrance and discharge 
examinations indicate the veteran had normal hearing.  
Audiological evaluation at entrance in July 1987 revealed 
pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
10
LEFT
10
5
5
20
10

Speech audiometry tests were not performed.

During service, the veteran was afforded numerous 
audiological evaluations, each of which showed that he had 
normal hearing for VA purposes.  

An audiological evaluation conducted at separation from 
service in November 1997 revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
20
LEFT
15
5
10
25
25

Again, speech audiometry tests were not performed.  The 
examiner diagnosed the veteran as having mild bilateral 
sensorineural hearing loss, which he indicated was not 
disabling.

In February 1998, the veteran underwent a VA audiological 
evaluation that revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
20
20
LEFT
15
15
10
25
20

Pure tone threshold levels averaged 16 decibels for the right 
ear and 17 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in both 
ears.  The veteran indicated a history of in-service acoustic 
trauma; however, the examiner reported that the veteran had 
hearing within normal limits, bilaterally.

Hearing loss must be of a certain severity level to be 
recognized as a disability for VA compensation purposes.  
Pursuant to 38 C.F.R. § 3.385 (1998), impaired hearing will 
be considered to be a disability when the auditory thresholds 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz, is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies, 500, 1,000, 
2,000, 3,000 or 4,000 are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.

Although a comparison of audiological evaluations at entrance 
and separation reveals a slight upward shift in pure tone 
thresholds, no hearing loss meeting the requirements of 
38 C.F.R. § 3.385 was shown in service.  However, the absence 
of in-service evidence of hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) is 
not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

In this case, however, the post-service adiological 
evaluations similarly reveal no hearing loss meeting the 
requirements of section 3.385.  Hence, there is no hearing 
loss disability upon which to predicate a grant of service 
connection.  In the absence of evidence of the current 
claimed disability, there can be no valid claim. See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

B.  Sinus bradycardia

A review of the service medical records shows that an 
electrocardiogram (ECG) performed in May 1994 revealed sinus 
bradycardia with occasional premature supraventricular 
complexes.  The examiner indicated, however, that the ECG was 
otherwise normal.  On the veteran's application for service 
connection for sinus bradycardia, which was received the RO 
in November 1997, he indicated that he had not received any 
treatment for this finding.  

During a VA cardiovascular examination, which was conducted 
in January 1998, the veteran reported that a service examiner 
informed him that he had sinus bradycardia.  The physician 
noted that none of the veteran's medical records were 
available.  However, the veteran reported that he had no 
history of acute cardiac illness, coronary occlusion, 
coronary thrombosis, congestive heart failure, acute 
rheumatic heart disease, or having had cardiac surgery.  The 
examination revealed that the veteran's heart size was normal 
to percussion, that no cardiac arrhythmias were heard, that 
there were no murmurs or thrills, that there was no evidence 
of congestive heart failure, rales, edema or liver 
involvement, although his pulse was noted to be bradycardiac 
at 60.  Notwithstanding the objective finding that his pulse 
was bradycardiac, the only diagnosis was borderline 
hypertension.

That same day, the veteran was also afforded a VA general 
medical examination.  Again, the examiner noted that the 
veteran's medical records were not available.  Although no 
diagnostic tests were conducted, the examiner included sinus 
bradycardia with occasional premature supraventricular 
complexes (apparently based on the veteran's history) among 
the listed diagnoses.  Additionally, VA psychiatric 
examination report, also dated in January 1998, listed sinus 
bradycardia (again, apparently based on the veteran's report) 
on Axis III.

As noted above, the laws and regulations provide that service 
connection is warranted for disability due to injury or 
disease incurred in or aggravated by service.  Here, although 
the medical evidence shows that sinus bradycardia has been 
clinically noted both in and since service, it has not been 
associated with any disability upon which a grant of service 
connection could be predicated.  Significantly, the January 
1998 cardiovascular examination (apparently conducted for the 
purpose of identifying all such disorders) culminated only in 
a diagnosis of hypertension, for which service connection 
already is in effect.  The references to sinus bradycardia in 
the other examination reports were obviously based not upon 
testing but upon the veteran's report, logically did not 
indicate any associated disability.  Accordingly, as with the 
veteran's hearing loss, there is no current disability 
associated with sinus bradycardia for service connection 
purposes.  In this regard, the Board notes that the Court has 
recently held that where there is no objective evidence of a 
current disability, service connection for nonspecific 
pathology, even if allegedly related to an alleged disorder, 
is not warranted.  See Evans v. West, 12 Vet. App. 22, 31-32 
(1998).

C.  Conclusion

As the veteran has not met his initial burden of presenting 
well-grounded claims for service connection for hearing loss 
and for sinus bradycardia, VA is under no duty to assist the 
veteran in the development of the facts pertinent to either 
claim, Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
including having the veteran undergo additional examination.  
See Yabut v. Brown, 6 Vet. App. 79 (1994).  Furthermore, the 
Board is not aware of the existence of any evidence, which, 
if obtained, would well ground either of the claims for 
service connection.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  Finally, the Board notes that the RO 
denied each of the claims as not well grounded, and the Board 
is satisfied that the duty to inform the veteran of the 
evidence necessary to complete his application for benefits 
has been met.  38 U.S.C.A. § 5103 (West 1991); Robinette, 8 
Vet. App. 69, 77-78 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for bilateral hearing loss is denied.

In the absence of evidence of a well-grounded claim, service 
connection for sinus bradycardia is denied.


REMAND

Also before the Board are the veteran's claims for 
compensable evaluations for his service-connected tinea 
versicolor and residuals of a ganglion cyst of the right 
wrist, as well as his claim for a 10 percent rating for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.

The service medical records show that the veteran was treated 
for tinea versicolor during service and a VA physician 
diagnosed the disorder on VA general medical examination in 
January 1998.  However, as the examiner indicated that noted 
that he had no records before him, and the report of such 
examination does not include sufficient information to assess 
the severity of the condition, a remand for another 
comprehensive examination is warranted.  See Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).  This is especially so given the veteran 
contention that a compensable rating is warranted because he 
has tinea versicolor on his arms, chest and abdomen, and 
that, on his abdomen, the skin is discolored, and there is 
associated exfoliation.  

As regards the veteran's claim for a compensable evaluation 
for his service-connected residuals of a ganglion cyst of the 
right wrist, the Board notes that the service medical records 
show that, in June 1997, the veteran underwent surgery to 
remove a ganglion cyst on his right wrist.  In August 1997, 
the veteran was seen for complaints of pain and stiffness of 
the right wrist, and the service physician indicated that he 
had right wrist pain that was secondary to the June 1997 
surgery.  At separation from service in November 1997, the 
service examiner reported that, although had full range of 
right wrist motion, he veteran exhibited stiffness of his 
right wrist.  During the January 1998 VA general medical 
examination, the veteran  complained that he had stiffness of 
the right wrist on use.  The examiner reported no pertinent 
clinical findings and diagnosed only "ganglion of the right 
wrist removed."  However, given the veteran's complaints, 
further examination of this condition, which takes into 
account both the veteran's history and any functional loss 
due to pain and limitation of motion attributable to the 
service-connected disability, is warranted.  

Furthermore, on readjudication of the residuals of ganglion 
cyst issue, the RO must consider all applicable diagnostic 
codes in evaluating the veteran's disability (currently 
evaluated only as a scar under Diagnostic Code 7805).  This 
should specifically include consideration of whether the 
residuals of the cyst include whether an evaluation is 
warranted for musculoskeletal disability affecting the right 
wrist, in lieu of, or in addition to the current evaluation, 
see Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14 (1998)); and 
whether any functional loss attributable due to pain, 
weakness, excess fatigability, or incoordination constitutes 
a residual of, or is attributable to, the removal of the 
ganglion cyst, see 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998) and 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Moreover, in 
adjudicating each claim, the RO must consider whether staged 
ratings are appropriate.  See Fenderson v. West, No 96-947 
(U.S. Vet. App. January 20, 1999).   

As a final matter, the Board notes that, inasmuch as 
assignment of a compensable evaluation for either disability 
remaining on appeal could render moot the question of the 
veteran's entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324, the issue should be deferred pending completion of 
the actions requested on remand.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998).

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1. The RO should arrange for the veteran 
to be afforded a VA orthopedic 
examination to determine the current 
nature and extent of the veteran's 
service-connected residuals of a ganglion 
cyst of the right wrist.  It is 
imperative that the entire claims folder, 
along with a complete copy of this 
REMAND, be furnished to and be reviewed 
by the physician.  All tests and studies, 
to include range of motion studies, 
should be conducted, and all clinical 
findings should reported in detail.  
Specifically, the examiner should 
explicitly indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of his right wrist (to 
include with use or upon activity), and 
whether such findings are attributable to 
the service connected disability.  To the 
extent possible, the examiner should 
express functional loss should be 
expressed in terms of additional degrees 
of limited motion.  In addition, the 
examiner should describe any tenderness, 
adhesion, or ulceration associated with 
the scar resulting from the ganglion cyst 
removal.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly so state.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.  

2.  The RO should also arrange for a VA 
dermatological examination to determine 
the current severity of his service-
connected tinea versicolor.  It is 
imperative that the physician who is 
designated to examine the veteran review 
the evidence in his claims folder, 
including a complete copy of this 
REMAND..  All necessary tests and 
clinical studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner should 
describe any exfoliation, exudation, 
ulceration, crusting or objective 
evidence of itching, and describe the 
degree of any disfigurement due to the 
tinea versicolor.  The physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

3.  The RO should review the examination 
reports to determine whether they are in 
compliance with this REMAND.  If either 
is deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims for compensable 
evaluations for his service-connected 
tinea versicolor and residuals of a 
ganglion cyst on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, specifically to include all 
pertinent legal authority cited to in the 
body of this remand.  The RO should also 
readjudicate the veteran's claim of 
entitlement to a 10 percent rating for 
multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324, if 
necessary.  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.

6.  If any benefits requested by the 
veteran continue to be denied, then he 
and his representative must be furnished 
a supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

